Citation Nr: 1313785	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from June 1990 to August 1990 and from September 2007 to July 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

The medical evidence of record shows that the Veteran has a diagnosed right shoulder disability that is presumed to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012).  

The Veteran's service medical records are negative for any complaints, symptoms, findings, or diagnosis of a right shoulder disability.

After separation from the Veteran's second period of active service in July 2008, a January 2009 VA right shoulder x-ray series found that the Veteran had mild degenerative changes of the right acromioclavicular joint and mild impingement syndrome of the right shoulder.  On VA examination, the Veteran complained of discomfort in the right shoulder in mid deployment related to lifting.  The discomfort in the shoulder came when working overhead, abducting the arm.  He had no discomfort with forward flexion of the arm.  Range of motion testing revealed forward flexion was 180 degrees, abduction was 130 degrees, and external and internal rotation were 90 degrees.  

The Board finds that the medical evidence of record shows that the Veteran has a diagnosis of a right shoulder disability which can be presumed to be related to service.  The medical evidence of record shows that arthritis was established by x-ray findings in January 2009, less than one year after the Veteran's separation from his second period of active service.  In addition, the January 2009 VA examination report stated that the Veteran had right arm abduction to 130 degrees.  The normal range of motion of the shoulder is forward elevation to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2012).  Accordingly, the medical evidence of record shows that, less than one year after the Veteran's separation from his second period of active service, arthritis was established by x-ray findings, and the limitation of motion elicited was noncompensable under the corresponding diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  When degenerative or traumatic arthritis is established by x-ray findings, and limitation of motion of the joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  For the purposes of rating disabilities from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2012).  Accordingly, the medical evidence of record shows that the Veteran's right shoulder arthritis became manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010 (2012).

Accordingly, the Board finds that the Veteran's right shoulder disability is presumed to have been incurred during active service.  Therefore, service connection for a right shoulder disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


